Citation Nr: 0740469	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-09 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1968 to September 1972.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The issues of entitlement to service connection for right ear 
hearing loss and tinnitus are addressed in the remand portion 
of the decision below and are remanded to the RO via the 
Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  Service connection for right ear hearing loss was denied 
by an unappealed June 1976 rating decision.

2.  Evidence associated with the claims file since the 
unappealed June 1976 rating decision raises a reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for right ear hearing loss.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for right ear hearing loss is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim to reopen a claim for 
entitlement to service connection for right ear hearing loss, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to a July 
2007 re-adjudication of the veteran's claim, a February 2004 
statement of the case (SOC) and March and June 2006 letters 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 
Vet. App. 1, 9-10 (2006) (holding that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish entitlement to the underlying claim); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by the issuance of a fully 
compliant notification letter followed by a re-adjudication 
of the claim).  The letters also requested that the veteran 
provide any evidence in his possession that pertained to the 
claim.  38 C.F.R. § 3.159(b)(1).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).   

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

In this case, the RO most recently determined that new and 
material evidence was presented to reopen the veteran's claim 
for entitlement to service connection for right ear hearing 
loss.  Such a determination, however, is not binding on the 
Board, and the Board must first decide whether new and 
material evidence has been received to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that 
Board reopening is unlawful when new and material evidence 
has not been submitted).  

In a June 1976 rating decision, the RO denied service 
connection for right ear hearing loss because such disability 
was not incurred in or caused by active military service.  
The veteran did not file a notice of disagreement.  The RO 
decision is final based on the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).  In December 
2002, the veteran filed a claim to reopen his claim of 
entitlement to service connection for right ear hearing loss.  
In a March 2003 rating decision, the RO did not find new and 
material evidence to reopen the veteran's claim.  In a 
February 2004 SOC, the RO again did not find new and material 
evidence to reopen the veteran's claim.  In a December 2006 
supplemental SOC, the RO did not find new and material 
evidence to reopen the veteran's claim because the evidence 
submitted did not raise a reasonable possibility of 
substantiating the claim.  In a July 2007 supplemental SOC, 
the RO implicitly found new and material evidence to reopen 
the veteran's claim, but denied the claim for entitlement to 
service connection because the evidence of record did not 
demonstrate a relationship between right ear hearing loss and 
active service.  

Nevertheless, a claim will be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.  Because the June 
1976 rating decision is the last final disallowance, the 
Board must review all of the evidence submitted since that 
action to determine whether the veteran's claim for service 
connection should be reopened and re-adjudicated on a de novo 
basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If 
new and material evidence is presented with respect to a 
claim which has been disallowed, the Board shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

For claims filed after August 29, 2001, new and material 
evidence can be neither cumulative, nor redundant, of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  "New" 
evidence means existing evidence not previously submitted to 
VA.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  See 38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Evidence of record at the time of the June 1976 rating 
decision included service personnel records indicating the 
veteran was an air cargo/freight specialist during service.  
The July 1968 service entrance examination was negative for a 
right ear hearing loss disability.  A December 1969 hearing 
conservation data record noted primary noise exposure of jets 
and other aircraft.  A March 1972 service record noted that 
due to total left ear hearing loss, the veteran should no 
longer work in hazardous noise exposure areas in order to 
preserve his right ear hearing.  The examiner noted that the 
veteran worked on the flight line, so his profile should be 
changed so that he would no longer be working around noise.  
In an August 1972 report of medical history, the veteran 
reported hearing loss.  The August 1972 service separation 
examination was negative for a right ear hearing loss 
disability.  

Evidence submitted after the June 1976 rating decision 
includes November 1979 private medical records that found 
mild sensorineural right ear hearing loss, consistent with 
noise induced hearing loss.  Private records from August 1992 
and March 1996 noted mild high frequency sensorineural right 
ear hearing loss and 92% speech discrimination.  April 2003 
private records found mild to moderate sensorineural right 
ear hearing loss.  The examiner could not say whether the 
hearing loss was due to service because there was mild 
hearing loss in 1979 that had only progressed a little since 
that time.  A January 2005 VA examination found mild to 
moderately severe degree right ear hearing loss.  At a 
November 2007 hearing, the veteran testified that during 
service he loaded and unloaded aircraft and that he did not 
always wear ear protection.  He also testified that after 
service, he primarily worked in computer programming.  

The Board finds that the additional evidence of record is new 
because it was not previously submitted to the RO.  The Board 
also finds that the newly submitted evidence is material.  
The evidence is also material because it relates to the 
reason for the initial denial of service connection - 
evidence of a current disability and a relationship between 
hearing loss and service.  The medical evidence shows a 
current right ear hearing loss disability.  See 38 C.F.R. 
§ 3.385 (2007).  Private medical records suggest that the 
veteran's hearing loss is consistent with noise exposure.  
Justus v, 3 Vet. App. at 513; Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (holding that the Board is not free to 
substitute its own judgment for that of an expert).  This 
evidence is not cumulative or redundant and raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the veteran's claim of entitlement to service 
connection for right ear hearing loss is reopened.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for right ear hearing loss 
is reopened; the claim is granted to this extent only.


REMAND

The Board finds that remand is required for both claims 
because VA has not yet met its duty to assist.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

With respect to the claim for entitlement to service 
connection for right ear hearing loss, VA has not yet met its 
duty to assist because no VA examination was provided.  VA is 
required to provide a medical examination when such an 
examination is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  (1) competent evidence of diagnosed 
disability or symptoms of disability, (2) establishes that 
the veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79, 83-86 (2006) (holding that a VA medical examination was 
required where there was a current disability, credible 
evidence of an inservice injury, medical opinions of record 
that found the current disability could have been caused by 
the inservice injury, and the Board did not find non-credible 
lay testimony regarding continuity of symptomatology).  Here, 
there is a currently diagnosed right ear hearing loss 
disability and evidence of inservice noise exposure.  A 
private medical record suggests that the right ear hearing 
loss was consistent with noise exposure and the veteran has 
testified that he has had right ear hearing loss continuously 
since service.  Accordingly, the Board finds that remand is 
required for an examination and medical opinion.

With respect to the veteran's claim for entitlement to 
service connection for tinnitus, VA has not yet met its duty 
to assist because the medical opinion of record is unclear.  
Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that 
remand may be required if record before the Board contains 
insufficient medical information).  The VA examiner stated 
that it was impossible to speculate regarding an etiology of 
the veteran's tinnitus but then stated that the veteran's 
tinnitus was not related to active service.  Accordingly, the 
Board finds that remand is required for an examination and 
medical opinion.  

Accordingly, the case is remanded for the following action:

1.  The RO must provide the veteran an 
appropriate VA examination to determine 
the etiology of any right ear hearing loss 
and tinnitus found.  All pertinent 
symptomatology and findings must be 
reported in detail. The veteran's entire 
claims file and this remand must be made 
available and reviewed by an appropriate 
VA examiner and a nexus opinion must be 
offered regarding the etiology of the 
veteran's hearing loss and tinnitus.  All 
testing, to include an audiogram, must be 
performed.

The examiner is reminded that VA law and 
regulation does not preclude service 
connection for post-service hearing loss 
where hearing was within normal limits at 
the time of separation from service.  
Prior to rendering the opinion, the 
examiner is directed to review the private 
audiological records and the service 
medical records.  It is requested that the 
examiner record a detailed history of in-
service and post-service noise exposure.  
After a review of the examination findings 
and the entire evidence of record, the 
examiner must render an opinion as to 
whether any current hearing loss and/or 
tinnitus is related to the veteran's 
period of military service, or to any 
incident therein, to include as due to 
noise exposure.  The examiner must 
specifically address the question of 
whether any degree of hearing loss or 
tinnitus began as a result of any in-
service noise exposure.  A complete 
rationale for all opinions must be 
provided.  If the examiner cannot provide 
the above requested opinion without resort 
to speculation, it must be so stated.  The 
report prepared must be typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


